Citation Nr: 0200483	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  95-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for low back disability 
as secondary to service connected left knee disability.

2.  Entitlement to an increased evaluation for service-
connected internal derangement of the left knee, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to June 
1947, and from January 1952 to January 1954.

This matter comes before the Board of Veterans Appeals 
(Board) from an April 1995 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for low back condition 
secondary to service-connected left knee disability, and a 
rating in excess of 10 percent for service-connected left 
knee disability.  In addition, the veteran timely appealed 
the RO's denial of his claim for entitlement to a total 
disability evaluation due to individual unemployability 
resulting from his service-connected disabilities (TDIU).

In February 1997, the Board remanded this case to the RO for 
development of the medical evidence.  By rating decision of 
May 2000, the RO granted entitlement to TDIU.  This was a 
full grant of all benefits sought on appeal regarding this 
issue and it therefore is no longer in appellate 
consideration.  The other issues have returned for further 
Board consideration.

The veteran submitted an Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-22) 
that changed his appointed representative to the American 
Legion, effective on July 18, 2001.


REMAND

This case was last at the Board in February 1997, when it was 
remanded to the RO for specified further medical development.  
The Board observes in connection with this case that the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order, and it imposes 
on VA a concomitant duty to ensure compliance with the terms 
of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board finds that a second remand is appropriate to ensure 
the veteran's procedural rights, and to avoid unfair 
prejudice.

The Board's February 1997 remand instructed the RO to conduct 
orthopedic and neurological examinations of the veteran's low 
back and knee disabilities because the evidence was 
inconclusive on the question of aggravation of the low back 
by the service-connected left knee disability, and unclear on 
the question of the extent to which the veteran's complaints 
were solely attributable to his service-connected left knee 
disability, or to a low back disability.  Specifically, the 
examiners were: 1) to provide an opinion as to whether the 
veteran's left knee disability aggravated the low back 
disability, and if so, to what percentage; 2) to identify 
symptomatology solely attributable to the service-connected 
left knee disability; 3) to assess lumbar radiculopathy; 4) 
to provide range of motion testing of the spine and knee in 
degrees as compared to normal standards; and 5) to assess the 
degree of functional loss, and additional limitation of 
motion due to pain, limited or excess movement, weakness, 
excess fatigability, or incoordination.  The RO was advised 
to consider these factors in re-adjudicating the claims.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Appellate review discloses that combined VA 
orthopedic/neurological examinations were conducted in March 
1998, which were basically comprehensive and well 
articulated.  However, some clinical findings were not 
reported in the terms requested.  There was no evaluation of 
lumbar radiculopathy.  Although range of motion findings were 
noted in degrees, the examiner failed to furnish the 
requested assessment of the degree of the veteran's 
functional loss, if any, stemming from additional limitation 
of motion of the affected joints due to pain on undertaking 
motion, weakened movement, excess fatigability, or 
incoordination, as mandated by DeLuca and 38 C.F.R. §§ 4.40 
and 4.45.  Further, because the March 1998 examination report 
is now over three years old, and more time will be consumed 
with the following due process development, further 
examination will need to address all essential clinical 
findings.

In an April 2001 personal hearing at the RO, the veteran 
asserted through his representative that his left knee 
disorder is far more severe than the current rating reflects, 
that extensive bracing of the knee is required, and that it 
is unstable for walking and balance.  The Board notes that in 
cases where the veteran claims a disability is worse than 
when originally rated, and the available evidence is 
insufficient to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Allday v. 
Brown, 7 Vet. App. 517, 526-27 (1995) (where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).

After the veteran's hearing on appeal in April 2001, the RO 
requested that a VA examination be scheduled for complete 
orthopedic and neurological re-examination, and an opinion on 
the question of aggravation of the low back disability by the 
service-connected left knee disability.  The examination was 
scheduled for May 24, 2001.  By letter dated May 11, 2001, 
the veteran canceled the examination, and requested that his 
case be forwarded to the Board for appellate review based 
upon the current evidence of record.  In a September 14, 
2001, DRO conference report, it was reported that the veteran 
felt the evidence of record was sufficient for the Board's 
adjudication.  In another letter to the RO dated October 1, 
2001, the veteran reiterated his request for immediate 
appellate review by the Board.

Thus, it appears that the veteran was given notice of the 
scheduled May 24, 2001, VA examination, and refused to 
submit to testing.  Refusal to submit to testing is 
equivalent to failure to report for an examination, 
warranting denial of a claim under 38 C.F.R. § 3.655 
(2001), which provides in pertinent part:

38 C.F.R. § 3.655.  Failure to report for Department of 
Veterans Affairs examination.

(a) General.  When entitlement or continued 
entitlement to a benefit cannot be established 
or confirmed without a current VA examination 
or reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good 
cause include, but are not limited to, the 
illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For 
purposes of this section, the terms 
examination and reexamination include periods 
of hospital observation when required by VA.

(b) Original or reopened claim, or claim for 
increase.  When a claimant fails to report for 
an examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was scheduled in 
conjunction with any other original claim, a 
reopened claim for a benefit, which was 
previously disallowed, or a claim for 
increase, the claim shall be denied.

However, the Board cannot apply 38 C.F.R. 3.655 to this 
appeal, for failure to report to a scheduled examination 
without good cause, when the record reflects that the 
veteran had not been provided with notice of the 
regulation.  See Marsh v. West, 11 Vet. App. 468 (1998).  
Neither was the veteran informed of the need to submit 
evidence and argument as to good cause if he failed to 
report as scheduled, or of the consequences of failure to 
submit such evidence and argument.

Lastly, the Board notes that during the pendency of this 
claim, the Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Because of the change in the law brought about by the VCAA 
and implementing regulations, a remand in this case is also 
required for compliance with the notice and duty to assist 
provisions contained therein.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required pursuant to the VCAA and 
implementing regulations, it would be prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Under the VCAA, VA has a 
duty to assist the veteran in the development of pertinent 
facts to his claim for service connection, to obtain all 
relevant treatment records, and to provide a medical 
examination or obtain a medical opinion when such examination 
or opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. §5103A(d) (West Supp. 2001).

The Board also observes that the veteran supplied letters 
consisting of medical opinions from two private physicians: 
Dr. Laban in December 1993, and Dr. Sutton in September 1996, 
which link the veteran's left knee as an aggravating factor 
of his low back disability.  There is no indication in the 
file that the RO attempted to obtain the actual private 
medical records from these physicians.  In addition, the 
veteran testified at a hearing on appeal in December 2000 
that he was in receipt of Social Security Administration 
(SSA) benefits.  The implication of this testimony was that 
he was initially awarded SSA benefits due to a heart 
disability sometime in the 1970's.  He further disclosed that 
he had unsuccessfully attempted to return to work, but could 
not, due to his health issues.  It is unclear from this 
testimony whether the veteran was evaluated or reevaluated 
for disability benefits by the SSA in connection with his 
service-connected left knee disability and his claimed low 
back disorder.  This matter should be clarified by the 
veteran on remand and if he affirmatively indicates that he 
is currently in receipt of SSA disability benefits as a 
result of his left knee and back disabilities, then the 
medical records reviewed in the award of these benefits must 
be obtained.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2001).  Rather, the veteran's disability will be rated under 
the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  However, 38 C.F.R. § 4.14 does not prevent 
separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Estaban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Based upon the principle set forth in Estaban, the 
VA General Counsel held that a knee disability may receive 
separate ratings under diagnostic codes evaluating 
instability (Codes 5257, 5262, and 5263) and those evaluating 
range of motion (Codes 5003, 5256, 5260, and 5261).  See 
VAOPGCPREC 23-97.  The veteran has claimed both instability 
and loss of motion in his left knee.  Therefore, on remand, 
the RO must determine whether separate evaluations are 
warranted for the veteran's left knee disability.

The Board is sympathetic to the veteran's concerns for the 
resolution of the issues on appeal.  However, in light of the 
procedural discrepancies, incomplete records, and to afford 
the veteran due process as mandated by the VCAA and its 
implementing regulations, and 38 C.F.R. § 3.655, the issues 
on appeal will not be decided, pending further development as 
set forth below.

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2001).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.

Accordingly, the case is REMANDED to the RO, for the 
following actions:

1.  The RO should inspect the claims folder 
and ensure that all notification and 
development required by the VCCA is 
completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained at 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
Supp. 2001), as well as pervious requirements 
of 38 U.S.C.A. § 5107(a) (West 1991), are 
fully satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers, if 
any, who have treated the veteran for his 
service-connected knee disability and low 
back disability during the pendency of this 
appeal.  The RO should obtain any records, VA 
and private, of treatment not already in the 
claims file and associate them with the 
claims file.  Specific attention is directed 
to the opinion letters of Dr. Sutton dated 
September 8, 1996, and Dr. Laban dated 
December 30, 1993.  In requesting the private 
treatment records, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to obtain 
private treatment records should be fully 
documented.  If any private treatment records 
are not obtained, the RO should inform the 
veteran of the records that the RO was unable 
to obtain, including what efforts were made 
to obtain the records, and such efforts 
should be documented in the claims file.  The 
RO should also inform the veteran what 
further action, if any, will be taken by the 
RO with respect to his claim for 
compensation, and allow him an appropriate 
period of time within which to respond.

3.  The RO should contact the veteran and request 
that he clarify whether the SSA has awarded him 
disability benefits on the basis of his left knee 
and low back disabilities.  If so, then a copy of 
the SSA decision and the medical records reviewed 
by the SSA should be requested from the 
appropriate SSA office.  Attempts to obtain any 
identified/pertinent evidence must continue until 
the RO is reasonably certain these records do not 
exist or further efforts would be futile.  Once 
obtained, these records must be incorporated into 
the claims file.

4.  The RO should advise the veteran of the 
potential effect of 38 C.F.R. § 3.655 should he 
fail to appear for the examination.  The notice 
informing him of the date and place of the 
examination and the address to which the notice 
was sent should be included in the claims folder.  
A supplemental statement of the case must contain 
a discussion of the applicability of this 
regulation to the veteran's claim.  If it is 
medically determined that the range of motion 
testing may be detrimental to the veteran's 
health, a medical examiner should be asked to 
attempt whatever other tests or examination may 
be used to determine the current severity and 
functional loss of the affected joints, and range 
of motion, or additional limitation of motion on 
pain.  The RO must thereby approximate a rating 
for the veteran's service-connected left knee 
disability using the relevant diagnostic codes or 
by analogy under other available Rating Codes.  
If his refusal to undergo range of motion, and 
functional loss testing is not due to danger to 
health, the claims should be reviewed pursuant to 
38 C.F.R. § 3.655 (2001).

5.  If the veteran submits to the appropriate VA 
examination(s), the claims folder, a copy of this 
remand, and all medical records should be made 
available to the examiner for review before the 
examination.  The examiners are asked to identify 
the diagnoses, symptoms and pathology solely 
attributable to his service-connected left knee 
and his claimed low back disabilities.  The 
examiner should elicit all of the veteran's 
subjective complaints and provide an opinion as 
to whether there is adequate pathology present to 
support each subjective complaint.  

The examiner should set forth all objective 
findings regarding the lumbosacral spine and left 
knee, including complete range of motion 
(provided in degrees, with standard or normal 
ranges of motion provided for comparison 
purposes).  The examiner should render specific 
findings as to any objective evidence of pain on 
motion, weakness, excess fatigability, and/or 
incoordination associated with the lumbar spine 
and left knee.  If there is clinical evidence of 
pain on motion, the examiner should indicate the 
degree of motion at which such pain begins.  If 
the veteran is being examined during a period of 
"acute exacerbation," the examiner should clearly 
so state.  Otherwise, after reviewing the 
veteran's complaints and medical history, the 
examiner should render opinions, based upon best 
medical judgment, as to whether, and to what 
extent, the veteran experiences likely additional 
functional loss (beyond that which is 
demonstrated clinically) due to pain and/or any 
of the other symptoms noted above during flare-
ups and/or with repeated use.  To the extent 
possible, the examiner should express such 
functional loss in terms of additional degrees of 
limited motion.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71 
(2001), as applicable.

The examiner is specifically asked to express an 
opinion as to whether it is at least as likely as 
not, that the left knee disability aggravated the 
low back disability.  If so, then the examiner 
should specify what percentage of the low back 
disability is due to such aggravation.  See Allen 
v. Brown, 7 Vet. App. 439 (1995) (a veteran shall 
be compensated for the degree of disability, but 
only that degree, over and above the degree of 
disability existing prior to the aggravation).

All examination findings, along with the complete 
rationale for each conclusion reached and opinion 
expressed, should be set forth in a typewritten 
report.

6.  The RO should review the claims folder and 
ensure that all of the foregoing development 
actions have been conducted and completed in full 
in compliance with this REMAND.  If the 
examination report does not contain sufficient 
detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation 
purposes.

7.  The RO should adjudicate the pending claims, 
considering all applicable law and regulations, 
and document consideration of 38 
C.F.R.§ 3.321(b)(1) (2001).  The RO should 
specifically consider whether separate 
evaluations are warranted for the veteran's left 
knee disability, that is, does this claim allow 
separate evaluations for instability and loss of 
motion.  If any benefit remains denied, the 
veteran and his representative should be 
furnished a SSOC which summarizes the pertinent 
evidence, fully cites applicable legal 
provisions, and provides detailed reasons and 
bases for the decision reached, and the veteran 
should be afforded a reasonable period of time in 
which to respond.  Thereafter, and in accordance 
with the current appellate procedures, the claims 
folder should be returned to the Board for 
completion of appellate review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. L. WRIGHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


